
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 2621
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 17, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To establish the Chimney Rock National
		  Monument in the State of Colorado, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Chimney Rock National Monument
			 Establishment Act.
		2.DefinitionsIn this Act:
			(1)National
			 monumentThe term national monument means the
			 Chimney Rock National Monument established by section 3(a).
			(2)SecretaryThe
			 term Secretary means the Secretary of Agriculture.
			(3)StateThe
			 term State means the State of Colorado.
			3.Establishment of
			 chimney rock national monument
			(a)EstablishmentThere
			 is established in the State the Chimney Rock National Monument—
				(1)to preserve,
			 protect, and restore the archeological, cultural, historic, geologic,
			 hydrologic, natural, educational, and scenic resources of Chimney Rock and
			 adjacent land; and
				(2)to provide for
			 public interpretation and recreation consistent with the protection of the
			 resources described in paragraph (1).
				(b)Boundaries
				(1)In
			 generalThe national monument shall consist of approximately
			 4,726 acres of land and interests in land, as generally depicted on the map
			 entitled Boundary Map, Chimney Rock National Monument and dated
			 January 5, 2010.
				(2)Minor
			 adjustmentsThe Secretary may make minor adjustments to the
			 boundary of the national monument to reflect the inclusion of significant
			 archeological resources discovered after the date of the enactment of this Act
			 on adjacent National Forest System land.
				(3)Availability of
			 mapThe map described in paragraph (1) shall be on file and
			 available for public inspection in the appropriate offices of the Forest
			 Service.
				4.Administration
			(a)In
			 generalThe Secretary shall—
				(1)administer the
			 national monument—
					(A)in furtherance of
			 the purposes for which the national monument was established; and
					(B)in accordance
			 with—
						(i)this
			 Act; and
						(ii)any
			 laws generally applicable to the National Forest System; and
						(2)allow only such
			 uses of the national monument that the Secretary determines would further the
			 purposes described in section 3(a).
				(b)Tribal
			 uses
				(1)In
			 generalThe Secretary shall administer the national monument in
			 accordance with—
					(A)the Native
			 American Graves Protection and Repatriation Act (25 U.S.C. 3001 et seq.); and
					(B)the policy
			 described in Public Law 95–341 (commonly known as
			 the American Indian Religious Freedom Act) (42 U.S.C.
			 1996).
					(2)Traditional
			 usesSubject to any terms and conditions the Secretary determines
			 to be necessary and in accordance with applicable law, the Secretary shall
			 allow for the continued use of the national monument by members of Indian
			 tribes—
					(A)for traditional
			 ceremonies; and
					(B)as a source of
			 traditional plants and other materials.
					(c)Vegetation
			 managementThe Secretary may carry out vegetation management
			 treatments within the national monument, except that the harvesting of timber
			 shall only be used if the Secretary determines that the harvesting is necessary
			 for—
				(1)ecosystem
			 restoration in furtherance of section 3(a); or
				(2)the control of
			 fire, insects, or diseases.
				(d)Motor vehicles
			 and mountain bikesThe use of motor vehicles and mountain bikes
			 in the national monument shall be limited to the roads and trails identified by
			 the Secretary as appropriate for the use of motor vehicles and mountain
			 bikes.
			(e)GrazingThe
			 Secretary shall permit grazing within the national monument, where established
			 before the date of the enactment of this Act—
				(1)subject to all
			 applicable laws (including regulations); and
				(2)consistent with
			 the purposes described in section 3(a).
				(f)Utility
			 right-of-Way upgradesNothing in this Act precludes the Secretary
			 from renewing or authorizing the upgrading of a utility right-of-way in
			 existence as of the date of the enactment of this Act through the national
			 monument—
				(1)in accordance
			 with—
					(A)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
					(B)any other
			 applicable law; and
					(2)subject to such
			 terms and conditions as the Secretary determines to be appropriate.
				(g)VolunteersThe
			 Secretary shall allow for the continued access and work of volunteers at the
			 national monument.
			(h)ResearchScientific
			 research, including archeological research, educational, and interpretive uses
			 shall be permitted within the Monument.
			(i)Other
			 administrative costsAny signs, fixtures, alterations, or
			 additions needed in connection with the designation or advertisement of the
			 Monument shall be paid for only with non-Federal funds or amounts made
			 available for such purposes in prior Acts of appropriation.
			(j)Designation of
			 managerAs soon as
			 practicable after the management plan is developed under section 5(a), the
			 Secretary shall designate an employee of the Department of Agriculture whose
			 duties shall include acting as the point of contact for the management of the
			 national monument.
			(k)Other
			 recreational usesThe Secretary shall allow continued use of the
			 national monument for hunting, fishing, and other recreational uses authorized
			 on the date of the enactment of this Act, except that the Secretary may
			 implement temporary emergency closures or restrictions of the smallest
			 practicable area to provide for public safety, resource conservation, or other
			 purposes authorized by law.
			5.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date of the enactment of
			 this Act, the Secretary, in consultation with Indian tribes with a cultural or
			 historic tie to Chimney Rock, shall develop a management plan for the national
			 monument.
			(b)Public
			 commentIn developing the management plan, the Secretary shall
			 provide an opportunity for public comment by—
				(1)State and local
			 governments;
				(2)tribal
			 governments; and
				(3)any other
			 interested organizations and individuals.
				6.Land
			 acquisitionThe Secretary may
			 acquire land and any interest in land within or adjacent to the boundary of the
			 national monument by—
			(1)purchase from
			 willing sellers with donated or appropriated funds;
			(2)donation;
			 or
			(3)exchange.
			7.Withdrawal
			(a)In
			 generalSubject to valid existing rights, all Federal land within
			 the national monument (including any land or interest in land acquired after
			 the date of the enactment of this Act) is withdrawn from—
				(1)entry,
			 appropriation, or disposal under the public land laws;
				(2)location, entry,
			 and patent under the mining laws; and
				(3)subject to
			 subsection (b), operation of the mineral leasing, mineral materials, and
			 geothermal leasing laws.
				(b)LimitationNotwithstanding
			 subsection (a)(3), the Federal land is not withdrawn for the purposes of
			 issuance of gas pipeline rights-of-way within easements in existence as of the
			 date of the enactment of this Act.
			8.Effect
			(a)Water
			 rights
				(1)In
			 generalNothing in this Act affects any valid water rights,
			 including water rights held by the United States.
				(2)Reserved water
			 rightThe designation of the national monument does not create a
			 Federal reserved water right.
				(b)Tribal
			 rightsNothing in this Act affects—
				(1)the rights of any
			 Indian tribe on Indian land;
				(2)any individually
			 held trust land or Indian allotment; or
				(3)any treaty rights
			 providing for nonexclusive access to or within the national monument by members
			 of Indian tribes for traditional and cultural purposes.
				(c)Fish and
			 wildlifeNothing in this Act affects the jurisdiction of the
			 State with respect to the management of fish and wildlife on public land in the
			 State.
			(d)Adjacent
			 usesNothing in this Act—
				(1)creates a
			 protective perimeter or buffer zone around the national monument; or
				(2)affects private
			 property outside of the boundary of the national monument.
				
	
		
			Passed the House of
			 Representatives May 16, 2012.
			Karen L. Haas,
			Clerk
		
	
